Citation Nr: 1042440	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-09 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migratory 
arthritis affecting the right knee, hips, thoracolumbar spine, 
bilateral elbows, wrists, and hands prior to May 16, 2008.  

2.  Entitlement to a rating in excess of 40 percent for migratory 
arthritis affecting the right knee, hips, thoracolumbar spine, 
bilateral elbows, wrists, and hands since May 16, 2008.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to September 
2006.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in September 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in February 2010 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to May 16, 2008, there was no evidence that the 
Veteran's migratory arthritis resulted in one or two 
exacerbations per year in a well-established diagnosis or 
limitation of motion in the shoulders, back, elbow or neck; 
rather, during this period, it was shown that migratory arthritis 
was characterized by generalized pain in the shoulders, low back, 
elbow and neck.  

2.  Since May 16, 2008, the Veteran's migratory arthritis was 
characterized by exacerbations approximately three times in the 
last year.  Range of motion in all effected joints was normal, 
with the exception of slight limitation noted in the knees.  
Migratory arthritis as an active process with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a year 
or a lesser number over prolonged periods has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
migratory arthritis affecting the right knee, hips, thoracolumbar 
spine, bilateral elbows, wrists, and hands prior to May 16, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 
4.44, 4.45, 4.46, 4.71a, Diagnostic Codes (DC) 5002, 5009 (2010).

2.  The criteria for a rating in excess of 40 percent for 
migratory arthritis affecting the right knee, hips, thoracolumbar 
spine, bilateral elbows, wrists, and hands since May 16, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 
4.44, 4.45, 4.46, 4.71a, DC 5002, 5009 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Moreover, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  

Next, the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in September 2009.  The Board notes that, in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the United States Court of 
Appeals for Veterans Claims recently held that 38 C.F.R. 
3.103(c)(2) (2010) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, the Veteran 
testified that he has pain in all of his major joints and how 
limitations in these joints affect his daily living.  He also 
discussed the medications he uses in response to these symptoms.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has 
either identified any prejudice in the conduct of the hearing.  
By contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, the Veteran's 
Law Judge complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in February 2007 and April 2010.  
Significantly, there is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
rheumatoid arthritis since the most recent VA examination.  

Moreover, examinations are considered adequate for rating 
purposes.  Specifically, the Board finds this VA examination 
report to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2010).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran has been diagnosed with migratory 
arthritis.  As there is no diagnostic code assigned to this 
disorder, it is best considered under 38 C.F.R. § 4.71a, DC 5009, 
which addresses unclassified types of arthritis.  Under this 
diagnostic code, migratory arthritis is rated under the criteria 
for rheumatoid arthritis as set forth in 38 C.F.R. § 4.71a, DC 
5002.  

As is indicated in DC 5002, rheumatoid arthritis (or an 
associated arthritis) may be rated as an active process, with the 
appropriate rating accordingly based upon:
*	constitutional manifestations associated with active joint 
involvement that is totally incapacitating (100 percent);  
*	with less symptomatology than the criteria for a 100 
percent rating, but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a 
lesser number over prolonged periods (60 percent); 
*	with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
a year (40 percent); or 
*	one or two exacerbations a year in a well-established 
diagnosis (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5002.

In the alternative, the disability may also be rated under the 
appropriate diagnostic codes for the specific joints involved 
based on limitation of motion or ankylosis.  In such cases, where 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the relevant diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  

Limitation of motion must also be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  Notably, the ratings for active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis.  Rather, the higher evaluation should be 
assigned.  See 38 C.F.R. § 4.71a, DC 5002.  



Prior to May 16, 2008

Prior to May 16, 2008, the Veteran was rated at 10 percent 
disabling for his migratory arthritis.  Although the Veteran 
argues that is should be increased, the Board determines that an 
increased rating is not warranted prior to this date.  

First, active rheumatoid arthritis with one or two exacerbations 
per year has not been shown.  Specifically, at his VA examination 
in February 2007, a physical evaluation did not indicate any 
instances of joint swelling, effusion or tenderness.  While the 
examiner did diagnose migratory arthritis, there was no 
underlying cause.  
Of additional note, although the Veteran complained of symptoms 
such as low back pain and chronic pain in the lower right 
extremity, X-rays did not reveal sacroilitis of the spine, or any 
abnormalities in the lower extremities.  Finally, the Veteran did 
not complain of exacerbations in the past year.  

Moreover, none of the subsequent treatment notes from March to 
December 2007 indicate exacerbations.  Specifically, in April 
2007, he specifically denied experiencing any acute medical 
problems beyond generalized complaints of low back pain due to 
arthritis.  Next, in August and September 2007, the Veteran 
complained upper back spasms and occasional low back spasms, but 
these did not appear to be representative of an exacerbation of 
migratory arthritis.  

Finally, in a number of separate evaluations in September 2007, 
the Veteran stated that he experienced spasms in the thoracic and 
shoulder area in the past, although he was not experiencing pain 
at the time of the evaluations.  His complaints were instead 
limited to persistent, but nonspecific, back pain.  Moreover, 
while the Veteran also complained of shoulder pain at these 
evaluations, they were found to be "unlikely related" to his 
arthritis.  

In conclusion, while the Veteran's symptoms have been 
characterized as a generalized pain with few other symptoms 
indicative of an exacerbation of migratory arthritis, the Board 
determines that an active process of rheumatoid or migratory 
arthritis characterized by one or two exacerbations per year have 
not been shown.  Accordingly, an increased rating is not 
warranted on this basis.  

Next, the Board considers whether a rating in excess of 10 
percent is warranted for the affected joints based on limitation 
of motion.  As was noted above, a 10 percent rating is warranted 
for each joint or group of joints where limitation of motion to 
even a noncompensable level has been shown.  However, no such 
limitation of motion has been shown. 

Prior to May 16, 2008, the areas that appear to have been 
primarily affected by the Veteran's migratory arthritis appear 
confined to the back and shoulders.  In this regard, the normal 
range of motion for the thoracolumbar spine is 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of bilateral flexion 
and 30 degrees of bilateral rotation.  38 C.F.R. § 4.71a, Plate V 
(2010).  However, despite his complaints of back pain, the range 
of motion in his thoracolumbar spine was normal at his February 
2007 VA examination.  Therefore, as his range of motion of the 
thoracolumbar spine was normal, there is no limitation even to a 
noncompensable level. 

Similarly, while the Veteran has complained of pain in his 
shoulders, cervical spine and elbow areas, limitation in the 
ranges of motion were not observed.  In this case, the normal 
ranges of motion for the shoulders include 180 degrees of forward 
flexion, 180 degrees of abduction, and 90 degrees of external and 
internal rotation.  38 C.F.R. § 4.71a, Plate I (2010).  

While the Veteran's shoulder and elbow ranges of motion were not 
specifically quantified, the evidence does not indicate the 
presence of any limitation of motion.  Specifically, in December 
2007, a "good" range of motion was observed in both the 
shoulder and elbows with no effusion.  Moreover, while he 
complained of puffiness in the elbow area in January 2008, he 
again showed a normal range of motion in the shoulders.  
Therefore, as he Veteran's range of motion of the shoulders and 
elbows was normal, there is no limitation to even a 
noncompensable level.  

Accordingly, as the joints that have been affected by the 
Veteran's diagnosis of rheumatoid arthritis have not indicated a 
limitation of motion to even a noncompensable level, the criteria 
for a rating in excess of 10 percent is not warranted based on 
the competent evidence of record.  

Since May 16, 2008

In a June 2010 decision, the RO increased the Veteran's rating 
for migratory arthritis to 40 percent, effective May 16, 2008 
based primarily on a showing of an active process with 
incapacitating exacerbations occurring three or more times per 
year.  Thus, as was noted above, in order to warrant a rating in 
excess of 40 percent, the evidence must show either 
*	constitutional manifestations that, while not totally 
incapacitating, include symptoms of weight loss and anemia 
or;
*	severely incapacitating exacerbations occurring 4 or more 
times per year, or less than 4 but over prolonged periods 
(60 percent under DC 5002).  

In this case, a rating in excess of 40 percent based on symptoms 
of an active process is not for application.  First, at a 
physical therapy evaluation in May 2008, the Veteran complained 
of experiencing pain in the shoulders for the past week in the 
shoulders and back, but symptoms such as weight loss or anemia 
were not indicated.  Moreover, he reported a history of only one 
prior exacerbation 4 to 5 months ago.  Additionally, he was able 
to perform all physical therapy exercises well and he received no 
follow-up physical therapy treatment.  

Next, when he was evaluated in October 2007, he complained of 
pain in the low back, which prevented prolonged physical 
activity, but the pain was not affecting function of the low 
back.  In fact, at the time of this evaluation, he stated that 
felt "good."  Again, there was no indication of symptoms such 
as weight loss or anemia.  Moreover, while he has noted a history 
of temporary instances of pain, he has not indicated that they 
are severely incapacitating in a way that it significantly 
restricts his daily activities.

Finally, when the Veteran underwent a VA examination in April 
2010, he relayed a history of only three exacerbations in the 
past year.  Moreover, he stated that these exacerbations lasted 
only days, as opposed to a prolonged period.  Additionally, while 
the VA examiner noted that the Veteran's condition had 
"significant effects" on his usual occupation, there was no 
indication that he had symptoms that might be characterized as 
severely incapacitating.  Also, weight loss and anemia was not 
shown.  To the contrary, in June 2009, he indicated that he was 
capable of physical activity such as basketball and, since May 
16, 2008, he appears to have gained almost 10 pounds.  

Therefore, based on the competent evidence in the record since 
May 16, 2008, the Veteran's symptoms have not been characterized 
by weight loss or anemia, nor have there been indications of 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  Therefore, a rating in excess of 
40 percent is not warranted based on symptoms of an active 
process.  

Next, the Board considers whether a rating in excess of 40 
percent is warranted for the affected joints based on limitation 
of motion.  As was noted above, a 10 percent rating is warranted 
for each joint or group of joints where limitation of motion to 
even a noncompensable level has been shown.  However, a rating in 
excess of 40 percent is not warranted unless the combined ratings 
of the particular joints exceed 40 percent.  In this case, while 
there appears there is some limitation of motion in the knees, 
the combined rating of this limitation is not in excess of 40 
percent.  

Specifically, at his May 2008 physical therapy evaluation, the 
Veteran exhibited a normal range of motion in the shoulders, and 
flexion and extension of the cervical spine was also within 
normal limits.  Moreover, X-rays of the cervical spine and 
shoulders were normal.  

Next, at his VA examination in April 2010, the Veteran indicated 
symptoms primarily affecting his elbows, knees and wrists.  
However, the range of motion in his elbows and wrists were 
normal.  First, an examination of his elbows indicated 145 
degrees of flexion, 0 degrees of extension, 80 degrees of forearm 
pronation, and 85 degrees of forearm supination.  Second, he 
exhibited 70 degrees of wrist extension and 80 degrees of palmar 
flexion.  Ulnar deviation was 45 degrees, and radial deviation 
was 20 degrees.  

All of these ranges of motion represent normal ranges of motion 
as indicated in 38 C.F.R. § 4.71, Plate I, and thus do not 
represent limitation to a noncompensable level.  Therefore, not 
even the minimal 10 percent rating is applicable for these joints 
under DC 5002.  

The Veteran's knees, however, did indicate a perceptible 
limitation in motion.  Specifically, he had 135 degrees of 
flexion in the left knee and 120 degrees in his right knee.  Both 
knees had 0 degrees of extension.  Despite this limitation, under 
38 C.F.R. § 4.71a, DC 5260, a 10 percent rating based on 
limitation of flexion is not warranted unless there is flexion 
limited to 45 degrees.  Therefore, a compensable rating for the 
knees is not warranted.  

Although a 10 percent rating for limitation to a noncompensable 
level is warranted when rating under DC 5002, such a rating for 
each knee on this basis (for a total rating  of 20 percent) does 
not result in a rating in excess of the 40 percent rating he 
currently receives for symptoms related to an active process.  

Therefore, the evidence indicates limitation in both knees to a 
noncompensable level, and a 10 percent rating is assigned for 
each knee under DC 5002.  However, as the combined rating is not 
in excess of the 40 percent rating he receives for arthritis as 
an active process, the higher 40 percent rating is the applied 
rating.  Moreover, since symptoms such as weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a year 
or a lesser number over prolonged periods have not been shown, a 
rating in excess of 40 percent is not warranted.  

In both cases, the Board has also considered a functional loss 
due to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an individual 
rating for the affected joints is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran exhibited a normal range of motion in all evaluated 
joints throughout the entire period on appeal, with the exception 
of his knee joints at the April 2010 VA examination.   

For example, at his VA examination in February 2007, the examiner 
explicitly stated that there was no pain in the low back in 
either active or passive range of motion, nor was there 
additional range of motion loss due to fatigue, lack of 
endurance, or incoordination.  Moreover, in October 2007, it was 
noted that pain did not affect function.  Therefore, the Board 
concludes that the observed ranges of motion observed by 
physicians properly contemplate pain, fatigability and weakness.   

Next, at his April 2010 VA examination, there was no objective 
evidence of pain with active motion in the wrists or elbows.  
While it is noted that the examiner observed pain upon motion in 
the Veteran's right knee, he did not indicate how much this pain 
limits range of motion.  A proper DeLuca analysis requires the 
examiner to quantify the additional limitation resulting by 
fatigue, stiffness or pain.  However, the Board determines that 
the examiner's failure to specifically quantify additional 
limitation in motion has not prejudiced the Veteran's claim.  

Specifically, as noted above, DC 5002 allows a rating under an 
active process or combined limitation in range of motion, 
whichever is greater.  Here, since he is already rated at 40 
percent for his migratory arthritis under active process, the 
Veteran's knee pain would have to limit knee range of motion to a 
very severe level that is not corroborated by other evidence in 
the record.  

For example, at that same April 2010 VA examination, the 
Veteran's gait was normal and there was no evidence of abnormal 
weight bearing.  To the contrary, he was able to stand for 15-30 
minutes and was able to walk approximately a quarter of a mile.  
Therefore, although pain may have been observed upon motion in 
the right knee, it is not reasonable to conclude that such pain 
would limit range of motion to a degree that it would warrant a 
rating in excess of the 40 percent rating he receives under DC 
5002 as an active process. 

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
migratory arthritis according to the appropriate diagnostic 
codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's migratory arthritis has been provided 
by the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran was electively unemployed while 
pursuing schooling on a full-time basis.  Moreover, the Board 
concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable due to his service-connected disabilities.  
Therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability has not been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.




ORDER

A rating in excess of 10 percent for migratory arthritis 
affecting the right knee, hips, thoracolumbar spine, and 
bilateral elbows, wrists and hands prior to May 16, 2008 is 
denied.

A rating in excess of 40 percent for migratory arthritis 
affecting the right knee, hips, thoracolumbar spine, and 
bilateral elbows, wrists and hands since May 16, 2008 is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


